 Case 3:19-cv-00152-E Document 79-1 Filed 06/17/20                 Page 1 of 6 PageID 1271



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 BARBARA THOMAS, individually and on
 behalf of all other persons similarly situated,

                Plaintiff,                                        CIVIL ACTION NO.

 VS.                                                                3:19-CV-0152-E

 FINANCIAL CORPORATION OF
 AMERICA,

                Defendant


 [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE

       This matter having come before the Court on Plaintiff’s Motion for and Memorandum in

Support of Award of Attorneys’ Fees, Expenses, and Incentive Award and Motion for and

Memorandum in Support of Final Approval of Class Action Settlement (the “Motion for Final

Approval”) of a proposed class action settlement of the above-captioned matter (the “Action”)

between Plaintiff Barbara Thomas and Defendant Financial Corporation of America (hereinafter

referred to as “FCOA”) as set forth in the Stipulation of Class Action Settlement between

Plaintiff and Defendant (the “Settlement” or “Settlement Agreement”), and the Court having

been advised in the premises, having duly considered the papers and arguments of all interested

parties, and having held a Final Approval Hearing on July 13, 2020, finds that:

       1.      Unless defined herein, all capitalized terms in this Order shall have the respective

meanings ascribed to the same terms in the Settlement Agreement.

       2.      This Court has jurisdiction over the subject matter of the Action and personal

jurisdiction over all Parties to the Action, including all Settlement Class Members.
 Case 3:19-cv-00152-E Document 79-1 Filed 06/17/20                 Page 2 of 6 PageID 1272



       3.      On May 6, 2020, this Court preliminarily approved the Settlement, and certified,

for settlement purposes, the Injunctive Settlement Class consisting of individual persons within

the United States (1) to whom FCOA placed, or caused to be placed, a call, (2) directed to a

number assigned to a cellular telephone service, but not assigned to the intended recipient of

Defendant’s calls, (3) by using an automatic telephone dialing system or an artificial or

prerecorded voice, (4) from January 18, 2015 through the date of this Order (i.e. the Class

Period).

       4.      Notice has been provided in accordance with the Court’s Order granting

Preliminary Approval, and the substance of and dissemination program for the Notice, which

included publication notice, an online media campaign, and the creation of the Settlement

Website, constituted the best notice practicable under the circumstances; constituted notice that

was reasonably calculated, under the circumstances, to apprise Settlement Class of the pendency

of the Action and their rights to object to this Settlement Agreement and to appear at the Final

Approval Hearing; was reasonable and provided due and sufficient notice to all persons entitled

to notice of the settlement of this Action; and fully complied with the requirements of Fed. R.

Civ. P. 23 and due process.

       5.      The Settlement Agreement was the result of arm’s-length negotiations conducted

in good faith by experienced attorneys familiar with the legal and factual issues of this case, was

reached with the assistance of mediator John Shipp, and is supported by Plaintiffs and Class

Counsel. The Class Representative and Class Counsel adequately represented the Settlement

Class purposes of entering into and implementing the Settlement Agreement.

       6.      The Settlement Agreement as set forth in the Settlement Agreement is fair,

reasonable, adequate, and in the best interests of the Settlement Class in light of the complexity,
 Case 3:19-cv-00152-E Document 79-1 Filed 06/17/20                   Page 3 of 6 PageID 1273



expense, and duration of litigation and the risks involved in establishing liability and damages

and in maintaining the class action through trial and appeal.

       7.      The Settlement consideration provided under the Settlement Agreement

constitutes fair value given in exchange for the Release set forth in the Settlement Agreement.

The Court finds that the injunctive relief provided is reasonable considering the facts and

circumstances of the claims and affirmative defenses available in the Action, and the potential

risks and likelihood of success of alternatively pursuing trials on the merits.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

       8.      The Settlement Agreement is finally approved as fair, reasonable, adequate, and

in the best interests of the Settlement Class. The Parties are directed to consummate the

Settlement Agreement in accordance with its terms. All members of the Settlement Class are

bound by the terms and conditions of the Settlement Agreement.

       9.      The Settlement Agreement is hereby finally approved in all respects, and the

Parties are hereby directed to perform its terms. Defendant shall pay the Fee Award and

incentive award, pursuant to and in the manner provided by the terms of the Settlement

Agreement.

       10.     Other than as set forth in the Settlement Agreement and this order, the Parties

shall bear their own costs and attorneys’ fees.

       11.     Subject to the terms and conditions of the Settlement Agreement, this Court

hereby dismisses the Action on the merits and with prejudice as to the named plaintiff, and

without prejudice as to the Settlement Class.

       12.     The Parties and Settlement Class are bound by the terms and conditions of the

Settlement Agreement.
 Case 3:19-cv-00152-E Document 79-1 Filed 06/17/20                 Page 4 of 6 PageID 1274



                                           Injunction

       13.     On or before the Effective Date, and continuing for a period of no less than two

(2) years after the Effective Date, or until there are such changes in the law related to the below

practices that occur after the Effective Date, and as more fully set forth in the Stipulated

Injunction, FCOA shall:

       A. Update and improve its processes and procedures concerning compliance with the

       TCPA. Such policies and procedures shall include implementation of a scrub of phone

       numbers placed by clients or otherwise obtained to determine whether the number is a

       cell phone.

       B. If a scrub determines a phone number is a cell phone, FCOA will not put it on its

       dialing equipment unless it has a good faith basis to believe there is consent to call the

       number or the law otherwise permits such calls.

       C. FCOA shall revise its written TCPA processes, procedures, and training materials.

       D. FCOA will implement regular training for its employees concerning its TCPA

       processes and procedures.

       E. FCOA shall use its best efforts to ensure that all existing and newly hired FCOA debt

       collectors execute an acknowledgement confirming their understanding FCOA’s policies

       and procedures regarding the TCPA.

                                       Release of Claims

       14.     Upon the Effective Date, and in consideration of the Settlement relief described

herein and in the Settlement Agreement, the Plaintiff and Class Members, and each of them,

shall be deemed to have released, and by operation of this Final Judgment shall have, fully,

finally, and forever, released, relinquished and discharged any claim to injunctive relief,
 Case 3:19-cv-00152-E Document 79-1 Filed 06/17/20                Page 5 of 6 PageID 1275



including Unknown Claims, against the Released Parties related to the alleged receipt of

telephone calls made by or for FCOA on their cellular telephones in violation of the TCPA from

January 18, 2015 through and including May 6, 2020. The Class Members’ individual damages

claims of any type related to the alleged receipt of telephone calls made by or for FCOA on their

cellular telephones January 18, 2015 through and including May 6, 2020, are expressly

preserved; however, the Injunctive Settlement Class shall be deemed to have waived the

opportunity to participate in any class or representative proceeding related to claims that they

allegedly received telephone calls made by or for FCOA on their cellular telephones January 18,

2015 through and including May 6, 2020, in violation of the TCPA.

       15.     Upon the Effective Date, and in consideration of the Settlement relief described

herein, the Plaintiff shall be deemed to have released, and by operation of the Final Judgment

shall have, fully, finally, and forever, released, relinquished and discharged all Released Claims

against the Released Parties.

       16.     Upon the Effective Date, the above release of claims and the Settlement

Agreement will be binding on, and have res judicata and preclusive effect in, all pending and

future lawsuits or other proceedings maintained by or on behalf of Plaintiffs and all other

Settlement Class Members, Releasing Parties, and their heirs, executors, administrators,

successors, and assigns that involve the Released Claims.

       17.     The Parties may, without further approval from the Court, agree to and adopt

amendments, modifications and expansions of the Settlement and its implementing documents

that shall be consistent in all material respects with this Final Judgment and do not limit the

rights of the Settlement Class Members.
 Case 3:19-cv-00152-E Document 79-1 Filed 06/17/20                 Page 6 of 6 PageID 1276



       18.     The Court awards to Class Counsel $587,500.00 as the Fee Award, which shall

include all attorneys’ fees and reimbursable expenses associated with the Action.

       19.     The Court awards to Barbara Thomas an incentive award of $3,500.00 for her

time and effort serving the Settlement Class Members in this Action.

       20.     The certification of the Settlement Class Members shall be binding only with

respect to the settlement of the Actions. In the event that the Agreement is terminated pursuant to

its terms or the Court’s approval of the Settlement is reversed, vacated, or modified in any

material respect by this or any other court, any Final Judgment or other order, including but not

limited to certifying any class for settlement purposes, entered by the Court in accordance with

the terms of the Agreement shall be deemed vacated, nunc pro tune, and the Parties and the

Injunctive Settlement Class and Damages Settlement Subclass Members shall be returned to the

status quo ante with respect to the Action as if they had never entered into the Settlement

Agreement.

       21.     Without affecting the finality of this Final Judgment for purposes of appeal, the

Court retains jurisdiction as to all matters related to the administration, consummation,

enforcement, and interpretation of the Settlement Agreement and this Final Judgment, and for

any other necessary purpose.



IT IS SO ORDERED this _____ day of ____________, 2020.




                                             ___________________________________
                                             HONORABLE ADA BROWN
                                             UNITED STATES DISTRICT JUDGE
